Exhibit 10(T)

DEFERRED PAYMENT PLAN

FOR DIRECTORS OF

BRYN MAWR TRUST COMPANY

(As Amended and Restated Effective January 1, 2000)

 

  1. Purpose.

The purpose of this Plan is to provide each Eligible Director with the
opportunity to select the timing of receipt of his or her Compensation.

 

  2. Eligibility.

Each Eligible Director shall be eligible to participate in this Plan.

 

  3. Definitions.

The following words and phrases shall have the meanings indicated, unless the
context requires a different meaning:

(a) “Beneficiary” shall mean the person(s) designated to receive the balance of
an Eligible Director’s Deferred Account upon the death of the Eligible Director.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Company” shall mean Bryn Mawr Trust Company.

(e) “Compensation” shall mean the cash compensation payable by the Company to an
Eligible Director for his or her services as a member of the Board and
committees thereof.

(f) “Deferred Account” shall mean a bookkeeping reserve account established in
the books of the Company and maintained in accordance with Section 5, below, to
record Compensation which an Eligible Director has elected to defer, plus
earnings and minus losses thereon.

(g) “Effective Date” shall mean January 1, 2000, the effective date of the Plan
as hereby amended and restated.

(h) “Election” shall mean the written election by an Eligible Director, pursuant
to Section 4, below, to defer the receipt of all or a portion of his
Compensation pursuant to this Plan.

(i) “Eligible Director” shall mean any member of the Board who is entitled to
Compensation for his services as a member of the Board.



--------------------------------------------------------------------------------

(j) “Plan” shall mean the Deferred Payment Plan for Directors of Bryn Mawr Trust
Company, as set forth herein and as may be amended from time to time.

(k) “Valuation Date” shall mean the last day of each calendar quarter, or such
other more frequent dates as the Company shall establish for purposes of valuing
Accounts.

 

  4. Election.

(a) Prior to the commencement of a calendar quarter, an Eligible Director may
make an Election, pursuant to which payment of a specified percentage or flat
dollar amount of his Compensation earned during such calendar quarter and
thereafter shall be deferred until a future date established pursuant to
Section 6(b), below. The amount of Compensation specified in the Election shall
be allocated to the Eligible Director’s Deferred Account as of the last date of
each calendar quarter next following or coinciding with the date such
Compensation would have been payable to the Eligible Director in the absence of
the Election, or as soon as practicable thereafter. An Eligible Director’s
Election must be in writing, and in such form as the Company shall prescribe.

(b) An Eligible Director may modify or revoke his or her Election effective as
of the commencement of any calendar quarter, provided such modification or
revocation is in writing in such form as the Company shall prescribe, and is
delivered to the Company in advance of such calendar quarter.

(c) An Eligible Director’s Election, or subsequent modification or revocation
thereof, shall remain in effect during all calendar quarters and calendar years
after its effective date, unless and until modified or revoked, or a new
Election is made, in accordance with the foregoing provisions of this Section 4.

 

  5. Administration of the Deferred Account.

(a) As of each Valuation Date the Company shall credit each Eligible Director’s
Deferred Account with earnings (or losses) on the balance of the Deferred
Account as of the immediately preceding Valuation Date in accordance with the
investment options selected by the Eligible Director from the list of investment
options made available by the Company for this purpose from time to time. The
rate of return, positive or negative, shall be based on the actual performance
of the mutual fund(s) or other investment vehicle(s) designated by the Company
as investment options and selected by the Eligible Director, as if the balance
of the Account were actually invested in such fund(s) or other investment
vehicle(s), net of asset based charges, including, without limitation, money
management fees and fund administrative expenses.

An Eligible Director’s selection of investment options may be modified effective
as of any Valuation Date, provided such modification is made and delivered to
the Company sufficiently in advance of such date to permit the Company to effect
such modification as of such date. An Eligible Director’s selection of
investment options, or modification thereof, shall be in writing, and in such
form as the Company shall prescribe. The Company shall provide notice to the
Eligible Directors of any change to such investment options sufficiently in
advance of the change to permit the Eligible Directors to act in response
thereto.

 

2



--------------------------------------------------------------------------------

(b) Each Eligible Director’s Deferred Account shall be reduced by the portion of
any reasonable Plan administration or maintenance expenses allocated thereto by
the Company. The amount of such Plan expenses allocated to each Deferred Account
shall be determined by multiplying the total of such expenses by a fraction, the
numerator of which is the balance of such Deferred Account as of the Valuation
Date immediately preceding or coinciding with such allocation, and the
denominator of which is the aggregate balance of all Deferred Accounts as of
such Valuation Date.

(c) The Company may, in its discretion, establish a trust for the purpose of
accumulating assets to satisfy its obligations hereunder, or its obligations
under this Plan and similar plans which it may establish for the benefit of
members of the Board, or both members of the Board and employees of the Company.
Such trust shall include such terms, restrictions and limitations as necessary
to ensure that it will be treated as a “grantor trust” within the meaning of
subpart E, part I, subchapter J, chapter 1, subtitle A of the Code, with respect
to the Company.

 

  6. Distributions from Deferred Account.

(a) All distributions from an Eligible Director’s Deferred Account shall be in
cash.

(b) Each Eligible Director shall make an election, in writing and in such form
as the Company shall prescribe, with respect to the date as of which
distribution of his or her Deferred Account shall commence. The Eligible
Director’s choice of such distribution dates shall be limited to the following:

(i) the date as of which he or she ceases to serve as a member of the Board;

(ii) the Eligible Director’s 65th birthday; or

(iii) that number of whole years (not greater than three (3)) after the date as
of which the Eligible Director ceases to serve as a member of the Board.

In the absence of an election pursuant to this Section 6(b), the Eligible
Director shall be deemed to have elected a distribution date of the February 1
of the calendar year following the calendar year in which he or she ceases to
serve as a member of the Board.

An election pursuant to this Section 6(b), including a deemed election pursuant
to the immediately preceding paragraph, may be modified, in writing and in such
form as may be prescribed by the Company; provided, however, that no such
modification shall be effective unless it is made prior to the calendar year in
which such distribution date would occur in the absence of such modification;
provided further, however, that the Board may, in its sole discretion and
without any obligation to do so, and in accordance with the majority vote of all
members of the Board excluding the affected Eligible Director, approve such
attempted modification as if it had been effective.

 

3



--------------------------------------------------------------------------------

(c) As soon as practicable following the distribution date established pursuant
to Section 6(b), above, the balance of his or her Deferred Account shall be
distributed to the Eligible Director in one of the following optional forms of
distribution, as he or she may elect in writing in the form prescribed by the
Company:

(i) annual installments payable for a number of whole years specified by the
Eligible Director, which number shall not exceed ten (10); or

(ii) a single lump sum distribution.

Such election must be made prior to the calendar year in which such distribution
date occurs in order to be effective, and any modification of such election
shall be effective only if made prior to such calendar year. If an election
under this Section 6(c) is not timely made, the Eligible Director shall be
deemed to have elected to receive distributions in the form of option (ii). If a
modification of such election is not timely made, the Eligible Director’s
Deferred Account shall be distributed in accordance with the next most recent
timely election or modification thereof; provided, however, that the Board may,
in its sole discretion and without any obligation to do so, and in accordance
with the majority vote of all members of the Board excluding the affected
Eligible Director, approve such attempted modification as if it had been
effective.

If distributions are to be made in installments, the amount of each installment
shall be equal to the balance of the Deferred Account as of the Valuation Date
preceding the date of distribution of the installment, divided by the number of
installment payments remaining (including that installment). If the Eligible
Director dies prior to the receipt of all installment distributions, the balance
of the Deferred Account shall be distributed to his or her Beneficiary in a
single lump sum. For this purpose, the balance of the Deferred Account shall be
determined as of the Valuation Date immediately preceding the date of payment.

(d) In the event of an Eligible Director’s death prior to the distribution date
established pursuant to Section 6(b), above, his or her Beneficiary shall
receive the balance of the Eligible Director’s Deferred Account in a single lump
sum as soon as practicable following the Eligible Director’s death. For purposes
of this Section 6(d), the balance of the Deferred Account shall be the balance
as of the Valuation Date preceding payment.

(e) Any amount distributed to an Eligible Director or Beneficiary under this
Plan shall be subject to all applicable tax withholdings and other deductions
mandated by law.

 

  7. Designation of Beneficiary.

(a) Each Eligible Director shall file with the Company a written designation, in
the form prescribed by the Company, of one or more persons as Beneficiary to
receive the balance of the Eligible Director’s Deferred Account upon his or her
death. For this purpose, the balance of the Deferred Account shall be the
balance as of the Valuation Date preceding payment. The Eligible Director may,
from time to time, revoke or change his or her Beneficiary designation by filing
a new designation with the Company. The last such designation received by the
Company shall be controlling; provided, however, that no designation, change or
revocation thereof, shall be effective unless received by the Company prior to
the Eligible Director’s death.

 

4



--------------------------------------------------------------------------------

(b) If no such Beneficiary designation is in effect at the time of the Eligible
Director’s death, or if no designated Beneficiary survives the Eligible
Director, the payment of the amount, if any, payable under the Plan upon his or
her death shall be made to the Eligible Director’s estate.

 

  8. Amendment or Termination.

(a) The Board reserves the right at any time to amend or terminate the Plan in
whole or in part, retroactively or prospectively, for any reason and without the
consent of any Eligible Director or Beneficiary, provided that no such amendment
may adversely affect the rights of an Eligible Director or a Beneficiary with
respect to amounts credited to the Eligible Director’s Deferred Account prior to
such amendment.

(b) Upon termination of the Plan, the balance of each Eligible Director’s
Deferred Account shall be distributed to the Eligible Director in a single lump
sum, based on the value thereof as of the Valuation Date immediately preceding
the distribution.

 

  9. Miscellaneous.

(a) Nothing contained in the Plan shall give the Eligible Director the right to
be retained in the service of the Company.

(b) If the Company shall find that any person to whom any amount is payable
under the Plan is unable to care for his affairs because of illness or accident,
or is a minor, the Company may direct that any amount to which such person is
entitled be paid to his or her spouse, a child, a relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Company to be a proper recipient on behalf of such person otherwise entitled to
payment. Any such payment shall be a complete discharge of the liability of the
Plan and the Company therefor.

(c) Except insofar as may otherwise be required by law, no amount payable at any
time under the Plan shall be subject in any manner to alienation by
anticipation, sale, transfer, assignment, bankruptcy, pledge, attachment,
charge, encumbrance or garnishment by creditors of the Eligible Director or his
or her Beneficiary, nor be subject in any manner to the debts or liabilities of
any person, and any attempt to so alienate or subject any such amount, whether
presently or thereafter payable, shall be void.

(d) It is the intention of the Company that the Plan shall be unfunded for
Federal income tax purposes. Accordingly, this Plan constitutes a mere promise
by the Company to make payments hereunder in the future, and each Eligible
Director or, if applicable, his or her Beneficiary, shall have the status of a
general unsecured creditor of the Company with respect to the Plan. Except as
provided by the terms of any trust established pursuant to Section 5(c), above,
neither an Eligible Director nor his or her Beneficiary shall have any right,
title, or interest in or to any assets which the Company may hold to aid it in
meeting its obligations hereunder. Such assets, whether held in trust or
otherwise, shall be unrestricted corporate assets.

 

5



--------------------------------------------------------------------------------

(e) All rights under this Plan shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.